Citation Nr: 0740601	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for service-connected PTSD.  Subsequently, the RO, 
in a June 2000 rating decision, increased the evaluation for 
PTSD from 50 percent disabling to 70 percent disabling, 
effective from February 23, 2000.  The veteran subsequently 
appealed the RO's decision to the Board, which in a December 
2005 decision, granted a 70 percent evaluation for PTSD, 
prior to February 23, 2000, and denied an evaluation in 
excess of 70 percent for PTSD, including  from February 23, 
2000.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a June 2007 Order, granted a May 2007 Joint 
Motion for Remand.  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate that 
portion of the December 2005 Board decision that found that 
referral for extraschedular consideration was not warranted 
and denied entitlement to an evaluation in excess of 70 
percent for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007 the Court granted a May 2007 Joint Motion for 
Remand, which indicated that the Court had held that an 
increased rating is an informal claim for a TDIU.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  It was requested that 
the Court vacate and remand that portion of the Board's 
December 16, 2005 decision which failed to address whether 
the appellant was entitled to a TDIU, failed to consider the 
applicability of 38 C.F.R. § 4.16, and failed provide 
adequate reasons or bases for its denial of an extraschedular 
rating.  

The Joint Motion for Remand also indicated that the record 
reasonably raised an issue of entitlement to an 
extraschedular rating in that the record reveals a 
potentially "exceptional or unusual disability picture with 
such related factors as marked interference with 
employment," pursuant to 38 C.F.R. § 3.321 (2007).  In this 
regard, it was noted that the record reveals several 
instances when the appellant reported he was unemployed due 
to his PTSD.  See April 1997 VA examination, May 1999 VA 
medical record, May 2002 VA examination, January 2003 VA 
examination, and December 2003 VA treatment record.  It was 
requested that the case be remanded so that the Board can 
adequately address the veteran's entitlement to an 
extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on the title page of this Remand, 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for entitlement 
to a rating in excess of 70 percent for 
PTSD, to include on an extraschedular 
basis, and entitlement to a total 
disability rating based on individual 
unemployability, to include on an 
extraschedular basis.  The appellant 
should be advised of the information and 
evidence necessary to substantiate the 
claims, including which evidence, if any, 
the veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his claims to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, that 
will assist in substantiating or is 
necessary to substantiate the elements of 
the claims, including notice that a 
disability rating and an effective date 
will be assigned in the event of award of 
any benefit sought.

2.  Adjudicate the issue of entitlement 
to an evaluation in excess of 70 percent 
for PTSD with referral of the issue of 
entitlement to an evaluation in excess of 
70 percent for PTSD to the Director of 
Compensation and Pension for 
extraschedular consideration.  Any 
determination should cite to evidence in 
the claims folder, including the May 2000 
and January 2003 VA examination reports.  
If the decision is adverse to the 
appellant, he and his representative 
should be issued a supplemental statement 
of the case and be given the opportunity 
to respond.  

3.  Adjudicate the issue of entitlement 
to a TDIU, to include on an 
extraschedular basis pursuant to 38 
C.F.R. § 4.16 (2007).  The veteran must 
be advised that if, the TDIU claim is 
denied, he must submit a timely notice of 
disagreement if he wants to appeal such 
decision, and after a statement of the 
case has been issued, he must perfect his 
appeal by submitting a timely substantive 
appeal, if he wishes appellate review by 
the Board.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


